Citation Nr: 1236445	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a higher initial rating for degenerative disc disease and degenerative joint disease of the lumbar spine, currently evaluated as 10 percent disabling prior to February 1, 2011, and 20 percent disabling effective from February 1, 2011.

2. Entitlement to service connection for chronic fatigue syndrome (claimed as fatigue due to chemical exposure).

3. Entitlement to service connection for right shoulder disability, diagnosed as spurring of the right shoulder and arthralgias of the right shoulder, and claimed as right shoulder joint pain due to chemical exposure.

4. Entitlement to service connection for chronic left shoulder acromioclavicular joint arthrosis with chronic left shoulder subacromial impingement with type I SLAP tear, to include joint pain due to chemical exposure.

5. Entitlement to service connection for joint pain of the left hand, claimed as due to chemical exposure.

6.  Entitlement to service connection for joint pain of the right hand, claimed as due to chemical exposure.

7. Entitlement to service connection for joint pain of the left hip, claimed as due to chemical exposure.

8. Entitlement to service connection for joint pain of the right hip, claimed as due to chemical exposure.

9. Entitlement to service connection for pain in the left knee, claimed as due to chemical exposure.

10. Entitlement to service connection for degenerative changes and arthralgias in the right knee, claimed as due to chemical exposure.

11. Entitlement to service connection for pain in the joints of both feet, claimed as due to chemical exposure.

12. Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, and claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2008 and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Virtual VA paperless claims processing system contains VA imaging and radiology reports dated from September 1995 to September 2011, and records of VA treatment from June 2010 to May 2012.  Some of these records are relevant to the Veteran's appealed claims. 

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of service connection for psychiatric disability, service connection for disability of the left and right shoulders, and a higher initial rating for disability of the thoracolumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran had service in the Southwest Asia theater of operations during the Persian Gulf war.

2. The competent medical and lay evidence is at least in equipoise to show that the Veteran has chronic fatigue syndrome, which has been related by a VA examiner to the Veteran's period of active service. 

3. The competent medical and lay evidence is at least in equipoise to show that the Veteran has "non-diagnostic" arthralgias of the left hand, right hand, left hip, right hip, left knee, and both feet, for which a known diagnosis could not be provided.

4. The competent medical and lay evidence is at least in equipoise to show that the Veteran has arthralgias and arthritis of the right knee that are associated at least in part with the Veteran's period of active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for chronic fatigue syndrome are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

2. The criteria for service connection for an undiagnosed illness manifested by joint pain of the left hand are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

3. The criteria for service connection for an undiagnosed illness manifested by joint pain of the right hand are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

4. The criteria for service connection for an undiagnosed illness manifested by joint pain of the left hip are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

5. The criteria for service connection for an undiagnosed illness manifested by joint pain of the right hip are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).
6. The criteria for service connection for an undiagnosed illness manifested by joint pain of the left knee are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

7. The criteria for service connection for joint pain in the right knee, diagnosed as degenerative joint disease and non-diagnostic arthralgias associated with Gulf War service, are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

8. The criteria for service connection for an undiagnosed illness manifested by joint pain of the feet are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed below, sufficient evidence is of record to grant the claims decided below.  Therefore, no further notice or development is needed with respect to these claims.  


Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  38 C.F.R. § 3.317(b).

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases). Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; 12) abnormal weight loss.  38 C.F.R. § 3.317(b)(1)-(12) (as effective December 29, 2011) (emphases added).  

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317 .

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

As noted ,the Veteran served on active duty from September 1989 to September 1993.  As will be discussed further, in the remand section of this decision, not all of his service treatment records have been received, and there is no service discharge examination in the claims file.

At a VA examination in September 1995, conducted for the purpose of adjudicating claims for service connection for asthma and hemorrhoids, which were granted in November 1995, the Veteran was additionally noted to complain of diarrhea, burning stomach pain, and occasional vomiting.  He had not sought medical treatment for these complaints.  He complained of shortness of breath since exposure to inhalants such as smoke in Saudi Arabia.  (The Veteran has been granted service connection for exertional asthma; that the Veteran had exertional asthma during active service is well-documented and firmly established by the service treatment records).  He indicated that any substantial physical activity would render him short of breath.  On physical examination, there was expiratory wheezing bilaterally.  He had an internal hemorrhoid.  

Also on VA examination in September 1995, the Veteran described lower extremity pain in the thighs, hamstrings, calves and knees, though examination of the lower extremities was normal.  He additionally complained of intermittent numbness of his feet and of his right upper extremity, though he was intact on neurological examination.  In addition to asthma, gastritis, and hemorrhoids, the Veteran was diagnosed as having bilateral lower extremity complaints with no significant physical exam abnormality, found to be "probable benign musculoskeletal pain"; reported minor paresthesias, "probably benign and of no consequence"; and reported intermittent paresthesias of the lower extremities and the right upper extremity with no neurological abnormality noted, of "probable benign etiology such as compression syndrome related to posturing."

The Board notes that although VA examiners would in the future ascribe such upper and lower extremity symptoms in whole or in part to the Veteran's occupation as a letter carrier, as of September 1995 he was not yet employed by the U.S. Postal Service.  Thus the medical opinions of record ascribing the Veteran's unexplained aches and pains to his duties as a postal carrier are of substantially diminished probative value.

At a May 2009 VA examination conducted by a physician, but at which the claims file was not available, the Veteran described fatigue that had begun shortly after discharge from active service.  He stated that after he returned from service in the Gulf his tiredness gradually ushered in.  The examiner reviewed the Veteran's VA medical records, and noted he also had a depressive disorder, headaches, and asthma.  The Veteran provided a history of frequent generalized muscle aches, constant generalized weakness, frequent migratory joint pains, constant sleep disturbance, and frequent headaches.  The examiner opined, however, that the Veteran's condition did not meet at least six of the ten chronic fatigue syndrome criteria.  With respect to the Veteran's joints, again without benefits of the claims file, the examiner found that the Veteran had subjective arthralgias with little objective findings.  She noted the Veteran's complaints of pain of the hands, hips, feet, and shoulders.  She found the arthralgias to have no significant effects, and no effects on the Veteran's usual activities.  She noted that radiological survey of multiple joints revealed possibly early right knee degenerative joint disease and post-surgical changes to the left shoulder.

As will be discussed below, the May 2009 VA examiner again examined the Veteran, this time with the benefit of the claims file, in March 2011.

At a July 2009 VA examination by another physician, at which the claims file was reviewed, the examiner noted that the Veteran was receiving mental health treatment at the Huntington, West Virginia, VA Medical Center (VAMC), for both a depressive disorder and an anxiety disorder.  The examiner opined that this psychiatric disorder was more likely than not the genesis of the Veteran's fatigue.  He further noted that despite the Veteran's fatigue, he was able to carry out his job as a letter carrier, walking eight miles per day for the past six years.  The examiner also noted that the Veteran had a twelve to fourteen year history of headaches and was under treatment for migraines; however, the examiner opined, these headaches were generally frontal and bilateral, and appeared to be tension type in nature and more likely than not a part of his depressive and anxiety disorder. The examiner further asserted that there was no apparent illness or disability due to environmental hazards in the Gulf War.  

In the "comments" section of the examination report the July 2009 examiner added that the first symptoms of joint pain in the service, according to the Veteran, were the development of low back pain and stiffness; pain and stiffness in the knees, feet and hands developed later.  The examiner noted that the Veteran's lumbar spine X-rays from May 2009 showed both degenerative disc and joint disease, and that although he had no records of lower spine injury while in the service, it was at least as likely as not that the degenerative changes currently seen on plain X-rays were the result of subclinical injury occurring during service.  (Service connection for low back disability has since been granted by the RO).  The examiner additionally noted that the Veteran also has mild degenerative changes in the right knee, but opined that given the Veteran's six year occupation as a letter carrier who walks eight miles per day, it was more likely than not that the repetitive trauma from his occupation was the cause of his mild right knee changes.  

At a March 2011 VA examination, the examiner, a medical doctor, who had also conducted the May 2009 examination discussed above, diagnosed the Veteran as having multiple-joint arthralgias, partly due to early degenerative joint disease associated with sports activities during high school and during active service, and partly due to "non-diagnostic joint paints-arthralgias."  The examiner opined that the non-diagnostic joint pains were not due to chemical exposures during active service, but also opined that they were "non-diagnostic" arthralgias.  

The non-diagnostic arthralgias were indicated to exist in the Veteran's hands, knees, hips and feet.

In another section of the examination report, the examiner opined that the Veteran's arthralgia of the right knee was likely secondary to minimal narrowing of the medial femorotibial compartment and patella-femoral syndrome.  She opined that this was partly related to service and partly secondary to sports micro-trauma, and was not related to any chemical or gaseous exposure during Gulf deployment.

With respect to the hips and hands, she noted that that the arthralgias were subjective and that there was no clinical evidence or X-ray evidence of any degenerative joint disease. 

Also at the March 2011 VA examination, the Veteran was diagnosed as having chronic fatigue syndrome associated with his Gulf War service.  The chronic fatigue syndrome was indicated to be manifested by lack of stamina and weakness or fatigue.  The examiner asserted that the chronic fatigue syndrome was at least as likely caused by or a result of deployment in the Gulf War, for the reasons that the Veteran had chronic fatigue, and that the incidence of chronic fatigue syndrome was high for Gulf War deployed veterans. 

The March 2011 VA examiner additionally asserted that the Veteran's arthralgias involving the hips, knees, feet and hands were fluctuating and migratory.  She asserted that she could report no abnormal physical findings or abnormal test results associated with these findings.  These were said to result in increased tardiness and increased absenteeism at work.

The March 2011 VA examiner reviewed the claims file, took a detailed history from the Veteran, and conducted a thorough examination of the Veteran.  She provided explanations for her findings that were sufficiently reasoned and were consistent with the history provided by the Veteran and the evidence in the claims file.  She had previously examined the Veteran in May 2009, but without review of the claims file, and from her report it is clear that in March 2011 she considered the results of her May 2009 examination and well as those of the current examination, now in the context of the claims file.  She opined that the Veteran's joint pains were not due to chemical exposures during the Gulf War, but did in an earlier section of the examination report indicate they were associated with the Veteran's Gulf War service.  For the reasons set forth above the findings of the March 2011 VA examiner are afforded significant probative value and are of significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Her reports and opinions are significantly better explained and more detailed than those of the July 2009 VA examiner, and based on review of a more complete record; they are therefore afforded a greater weight than the July 2009 VA examiner's opinions and findings. 

Although the disabilities indicated by the March 2011 VA examiner are not reflected in the Veteran's service treatment records presently in the claims file, to the extent they are not attributable to a diagnosed disorder they are presumed to be associated with his Gulf War service.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  There is insufficient evidence to rebut these presumptions. 

Further, at a VA examination in September 1995, conducted for the purpose of adjudicating claims for service connection for asthma and hemorrhoids, the Veteran had already begun to experience many of the symptoms for which he several years later sought service connection--diarrhea, burning stomach pain, and occasional vomiting, for which he had not sought medical treatment; symptoms of fatigue since exposure to inhalants such as smoke in Saudi Arabia; lower extremity pain in the thighs, hamstrings, calves and knees, though examination of the lower extremities was normal; and intermittent numbness of his feet and of his right upper extremity, though he was intact on neurological examination.  In addition to asthma, gastritis, and hemorrhoids, the Veteran was diagnosed at the September 1995 VA examination as having "bilateral lower extremity complaints with no significant physical exam abnormality, "probable benign musculoskeletal pain"; reported minor paresthesias, "probably benign and of no consequence"; and reported intermittent paresthesias of the lower extremities and the right upper extremity with no neurological abnormality noted, of a "probable benign etiology such as compression syndrome related to posturing."  The Veteran was not seeking service connection for these symptoms at the time, so that his incidental complaints of these disorders at the September 1995 VA examination are of heightened credibility and probative weight.  These types of examination findings and diagnoses in September 1995 support the Veteran's described history of long-standing symptoms associated with what has come to be regarded as signs and symptoms of undiagnosed Gulf War illnesses.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

With consideration of the September 1995 VA examination results, the March 2011 VA examination results and opinions, and the competent reporting of chronic symptoms by the Veteran, and affording the benefit of the doubt in the Veteran's favor, entitlement to service connection for chronic fatigue syndrome, and arthralgias of the hips, hands, knees and feet is warranted.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.102, 3.317. 

Because the Veteran's diagnosed degenerative joint disease of the right knee has been related by the March 2011 VA examiner to the Veteran's sports activities both during high school and during active service, as well to as the Veteran's military occupations and post-service occupations, and in affording the benefit of the doubt in favor of the Veteran, service connection for these aspects of the Veteran's right knee disability is granted as well. 


ORDER

Service connection for chronic fatigue syndrome is granted.

Service connection for an undiagnosed illness manifested by joint pain of the left hand is granted.

Service connection for an undiagnosed illness manifested by joint pain of the right hand is granted.

Service connection for an undiagnosed illness manifested by joint pain of the left hip is granted.

Service connection for an undiagnosed illness manifested by joint pain of the right hip is granted.

Service connection for an undiagnosed illness manifested by joint pain of the left knee is granted.

Service connection for joint pain in the right knee, diagnosed as degenerative joint disease and non-diagnostic arthralgias associated with Gulf War service, is granted.

Service connection for an undiagnosed illness manifested by joint pain of the feet is granted.


REMAND

At a July 2009 VA examination by a physician, at which the claims file was reviewed, the examiner noted that the Veteran was receiving mental health treatment at the Huntington, West Virginia, VA Medical Center (VAMC), for both a depressive disorder and an anxiety disorder.  The examiner also noted that the Veteran had a twelve to fourteen year history of headaches and was under treatment for migraines; however, the examiner opined, these headaches were generally frontal and bilateral, and appeared to be tension type in nature and more likely than not a part of his depressive and anxiety disorder.  This history would at least arguably date depression and anxiety, with associated and now service-connected headaches, back to service or just after service.  

The record raises the matter of whether the Veteran's anxiety and depression are associated with service-connected disabilities, such as headaches, chronic fatigue syndrome, irritable bowel syndrome, asthma, low back disability and multiple joint arthralgias of unknown diagnosis.  As a result, a VA examination and opinion is required as to whether the Veteran's service-connected disabilities cause or aggravate his psychiatric disabilities.  38 U.S.C.A. § 5103A(d) (duty to assist-VA examinations); 3.310(a) (secondary service connection) ; Allen  v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (same).

Although at the Veteran's March 2011 VA examination he was indicated to have no muscle spasm of the thoracolumbar spine, records of private treatment received by the Board in August 2012 shows that from March  2011 to March 2012 the Veteran often had mild to moderate muscle spasms of the thoracolumbar spine, with severe muscle spasms at times, including in March 2012.  This would appear to be an indication that the Veteran's low back disability is more severe than was evaluated at his March 2011 VA examination and that his condition may have worsened.  A new VA examination and opinion is therefore warranted.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

In today's decision, the Board granted service connection for arthralgias in multiple joints, including the hands, hips, knees and feet.  Additionally, the Veteran is serviced-connected for disability of the thoracolumbar spine.  The Veteran has for several years been a letter carrier for the post office, and has a post-surgical left shoulder disability and spurring of the distal acromion of the right shoulder, as documented by VA X-rays in May 2009.  His duties as a letter carrier would appear to involve use of the shoulders, which may be impacted by other service-connected disabilities such as those of the hands, knees, and thoracolumbar spine.  A VA examination and opinion is warranted as to whether the Veteran's left or right shoulder disability has been caused or aggravated by his service-connected disabilities.  See 38 U.S.C.A. § 5103A(d) (duty to assist-VA examinations); 3.310(a) (secondary service connection) ; Allen  v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (same).

A review of initial adjudications of the Veteran's successful claims for service connection for asthma and hemorrhoids in 1996 reveals that not all of the known service treatment records were received at that time.  This appears in part to have been due to the fact that the Veteran had periods of reserve service during the period directly after his discharge from service in 1993 though approximately 1996, so that the location of his service treatment records would change over time.  See March 1996 RO memorandum and March 1996 RO rating decision.  (Also, a March 2011 VA examination report indicates by history that the Veteran served in the National Guard from 1993 to 1996).  That there are relevant service treatment records that have yet to be obtained is evidenced by the fact that there is still no service separation examination in the claims file, as was noted in the RO's March 1996 rating decision, nor is there a service entrance examination or records of treatment in 1989 or 1990.  Further, because the Veteran seeks service connection for psychiatric disability, his service personnel records may be of value in adjudicating his claim.  The Board therefore finds that the RO/AMC must seek to obtain all service treatment records, including all additional records of treatment and examination during active service or during periods of reserve duty, and must additionally seek to obtain the Veteran's complete Official Military Personnel File (OMPF).  See 38 U.S.C.A. § 5103A(a)-(c).

Particularly in cases where, as here, a veteran's service treatment records may have been lost or destroyed, VA has a heightened duty to assist the veteran in development of his claim, to include identifying for the veteran the types of alternate or collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Further, the United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the VA's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

If the complete service treatment and service personnel records cannot be located, the RO/AMC must inform the Veteran that a portion of his service treatment records were formally found to be unavailable and must inform the Veteran of alternate forms of evidence that include, but are not limited to, letters to and from the Veteran during or after military service detailing the in-service incident; and accounts, statements, and letters from his family, friends, acquaintances, and coworkers, detailing each respective writer's recollection of the development of the Veteran's in-service incident and resulting injuries; post-service physical examinations; employment examinations; insurance claims; and any other material that would substantiate the Veteran's claims.

The Veteran's claim for service connection for psychiatric disability includes a claim for service connection for PTSD.  Service department records in the claims file and the Veteran's statements and testimony before the undersigned establish that he served in an area where he was likely to experience fear of hostile military or terrorist activity, as described by him in writings and at his July 2012 Board hearing before the undersigned.  The regulations pertaining to service connection for PTSD, as set forth at 38 C.F.R. § 3.304(f), were amended in July 2010 to liberalize adjudication of such claims.  See 38 C.F.R. § 3.304(f)(3) (2011).  However, the Veteran has not received the benefit of adjudication under the amended and liberalized regulations-the revised regulations have been neither referenced nor considered, to include in a May 2012 supplemental statement of the case issued by the RO.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all relevant records of VA and non-VA health care providers who have treated him for orthopedic, neurological or psychiatric disabilities but may not have been previously received by the RO in connection with his appealed claims.
 
After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought must include updated records of VA treatment.

The records sought must include updated records of private treatment (if any) at the office of Dr. Jason Wellman from March 2012 forward.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
2. Contact all necessary sources to obtain the Veteran's complete active duty service treatment records, complete active duty Official Military Personnel File, and complete medical and personnel records pertaining to his periods of reserve duty after discharge from active duty in September 1993 until approximately 1996.

3. If the balance of the Veteran's service treatment records are not obtained, inform the Veteran of alternate forms of evidence that include, but are not limited to, letters to and from the Veteran during or after military service detailing the in-service incident; and accounts, statements, and letters from his family, friends, acquaintances, and coworkers, detailing each respective writer's recollection of the development of the Veteran's in-service incident and resulting injuries; post-service physical examinations; employment examinations; insurance claims; and any other material that would substantiate the Veteran's claims.

4. Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded an orthopedic examination for the purposes of determining (i) the current severity of his disability of the thoracolumbar spine, and (ii) whether the Veteran has left or right shoulder disability that is related to service or is caused or aggravated by service-connected disabilities.

The RO/AMC must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.
 
The examiner must perform full range of motion studies of the thoracolumbar spine and comment on the functional limitations of the service-connected thoracolumbar spine degenerative joint disease and degenerative disc disease caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation must be expressed as limitation of motion of the spine in degrees.

The examiner must indicate whether there is any muscle spasm on examination.  The examiner must provide an opinion as to whether his or her findings are consistent with the findings of muscle spasm of the lumbar spine for the period from March 2011 to March 2012 as indicated in treatment records from the office of Dr. Jason Wellman.

The examiner must indicate whether the Veteran's degenerative disc disease results in any incapacitating episodes (periods of bed rest prescribed by a physician and treatment by a physician).

The examiner must indicate whether there are any neurological impairments resulting from the Veteran's thoracolumbar spine disability, and if so, the nerve distributions affected and the nature and severity of the impairment.

The examiner must discuss the impact of the Veteran's disability of the thoracolumbar spine on his ordinary activities of daily life, activities of daily living (ADLs), and social and occupational functioning.

The examiner must provide a diagnosis for each disability of the left or right shoulder found upon examination.

The examiner must be advised that the Veteran has for several years been a letter carrier for the post office, and has a post-surgical left shoulder disability and spurring of the distal acromion of the right shoulder, as documented by VA X-rays in May 2009.  

The examiner must indicate whether the Veteran had arthritis of the left or right shoulder within one year after discharge from service.

The examiner must provide an opinion, with the Veteran's duties as a letter carrier in mind, as to whether he has disability of the left or right shoulder that is caused or aggravated (chronically worsened) by service-connected disabilities.  In requesting this opinion, the examiner must be advised of the Veteran's service-connected disabilities, including asthma, tension and migraine headaches, irritable bowel syndrome, disability of the thoracolumbar spine, hemorrhoids, joint pains and arthritis of the right knees, joint pains of the hands, hips, left knee, and feet, and chronic fatigue syndrome.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the relevant evidence of record. 

The examiner must provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

5. Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a psychiatric examination.

The purpose of the examination is to determine whether the Veteran has a current psychiatric disability that began or was aggravated (chronically worsened) during service or is related to any incident of service, or is caused or aggravated (chronically worsened) by service-connected disabilities.  

The psychiatric examination must be conducted by an examiner other than the one who conducted the November 2010 VA examination; another clinician's opinion would be useful, as the interaction between the Veteran and the November 2010 VA examiner appears to have been an uneasy one, and the November 2010 VA examiner was the only clinician of record to diagnose the Veteran as having a personality disorder. 

The examiner must take a history from the Veteran as to the nature and onset of the Veteran's psychiatric symptoms.

The examiner must be advised that the Veteran had service in the Gulf War such as to make episodes of experiencing fear of hostile military or terrorist activity likely.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.  

The psychiatric examiner must provide a diagnosis for each mental health disorder found upon examination.

The examiner must provide an opinion as to whether the Veteran has PTSD, with a fully reasoned explanation.

The examiner must provide an opinion as to which is the more accurate and appropriate diagnosis: the diagnosis of personality disorder with secondary depression, as rendered at a November 2010 VA examination, or the diagnosis of an anxiety disorder and a depressive disorder, as rendered on many occasions at VA mental health and general medical treatment from October 2006 forward. 

The psychiatric examiner must provide an opinion as to whether the Veteran had a mental health disorder during active service.

The examiner must provide an opinion as to whether the Veteran's anxiety, depression, or other psychiatric disability is caused or chronically worsened by his service-connected disabilities.  In requesting this opinion, the examiner must be advised of the Veteran's service-connected disabilities, including asthma, tension and migraine headaches, irritable bowel syndrome, disability of the thoracolumbar spine, hemorrhoids, joint pains and arthritis of the knees, joint pains of the hands, hips and feet, and chronic fatigue syndrome.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

6. Readjudicate the issues on appeal.  

Readjudication of the Veteran's claim for service connection for psychiatric disability must include consideration of 38 C.F.R. § 3.304(f)(3), pertaining to claims for PTSD based on fear of hostile military or terrorist activity, as currently in effect, to include as amended in July 2010.
 
Readjudication of the Veteran's claims for service connection for psychiatric disability and left and right shoulder disability must include consideration of the laws and regulations pertaining to secondary service connection.

If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


